Case: 20-60553     Document: 00515910155         Page: 1     Date Filed: 06/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 22, 2021
                                  No. 20-60553
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   Mingjian Wu,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A208-900-651


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Mingjian Wu, a native and citizen of China, petitions for review of the
   Board of Immigration Appeals’s (“BIA”) order dismissing his appeal of an
   Immigration Judge’s (“IJ”) denial of asylum. Wu asserts that there is




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60553       Document: 00515910155          Page: 2    Date Filed: 06/22/2021




                                     No. 20-60553


   substantial evidence that, if removed, he would suffer persecution on account
   of his religious beliefs.
          We review the final decision of the BIA and only consider the IJ’s
   decision when it influenced the decision of the BIA. Zhu v. Gonzales, 493
   F.3d 588, 593 (5th Cir. 2007). We review questions of law de novo and factual
   findings for substantial evidence. Id. at 594; Wang v. Holder, 569 F.3d 531,
   536 (5th Cir. 2009). Under the substantial-evidence standard, we will not
   reverse an immigration court’s factual findings unless “the evidence was so
   compelling that no reasonable factfinder could conclude against it.” Wang,
   569 F.3d at 537. Whether an applicant is eligible for asylum is a factual finding
   which we review for substantial evidence. Zhang v. Gonzales, 432 F.3d 339,
   344–45 (5th Cir. 2005).
          To be eligible for asylum, an alien must show that he or she is unable
   or unwilling to return to his or her country “because of persecution or a well-
   founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C.
   § 1101(a)(42)(A); see 8 U.S.C. § 1158(b)(1). The instant record does not
   compel the conclusion that the harm Wu endured was severe enough to
   amount to past persecution. See Tesfamichael v. Gonzales, 469 F.3d 109, 112,
   117 (5th Cir. 2006); Majd v. Gonzales, 446 F.3d 590, 596–97 (5th Cir. 2006);
   Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004); see also Gu v. Gonzales,
   454 F.3d 1014, 1017–21 (9th Cir. 2006) (concluding that the BIA properly
   denied the petitioner’s claim of past persecution even though the petitioner
   had been arrested, detained, and beaten at a police station on account of his
   religious practices).
          The BIA did not err in denying Wu’s application for asylum. His
   petition for review is DENIED.




                                          2